
	
		I
		111th CONGRESS
		1st Session
		H. R. 3370
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2009
			Mr. Davis of Alabama
			 (for himself and Mr. Boustany)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To permit qualified withdrawals from a capital
		  construction fund account for the maintenance or repair of United States-flag
		  vessels provided that the maintenance or repair is performed within the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Vessel Repair Enhancement Act of
			 2009.
		2.Expansion of
			 Vessel Capital Construction Fund
			(a)Amendments to
			 title 46
				(1)Qualified
			 vesselParagraph (5) of
			 section 53501(5) of title 46, United States Code, is amended by striking
			 and at the end of subparagraph (A), by striking the period at
			 the end of subparagraph (B) and inserting a semicolon, and by adding at the end
			 the following new subparagraphs:
					
						(C)a vessel—
							(i)documented under
				the laws of the United States; and
							(ii)maintained or
				repaired in a privately owned shipyard located in the United States; and
							(D)any floating
				drydock and related shipyard infrastructure (including marine railways)—
							(i)located in the
				United States; and
							(ii)used to build,
				maintain, or repair vessels documented under the laws of the United
				States.
							.
				(2)Allowable
			 purpose for fundSubsection (b) of section 53503 of title 46,
			 United States Code, is amended by inserting before the period at the end the
			 following: or to provide maintenance or repair of vessels documented
			 under the laws of the United States.
				(3)Qualified
			 withdrawalsSubsection (a) of section 53509 of title 46, United
			 States Code, is amended by striking and is for— and all that
			 follows through the period at the end and inserting the
			 following:
					
						and is
			 for—(1)in the case of a
				qualified vessel described in subparagraph (A), (B), or (D) of section
				53501(5)—
							(A)the acquisition,
				construction, or reconstruction of such a qualified vessel or a barge or
				container that is part of the complement of such a qualified vessel; or
							(B)the payment of the
				principal on indebtedness incurred in the acquisition, construction, or
				reconstruction of such a qualified vessel or container that is part of the
				complement of such a qualified vessel; or
							(2)in the case of a qualified vessel described
				in subparagraph (C) of section 53501(5), maintenance or repairs of such a
				qualified
				vessel.
						.
				(4)Tax treatment of
			 qualified withdrawals
					(A)Ordering
			 withdrawalsSubsection (a) of section 53510 of title 46, United
			 States Code, is amended—
						(i)by
			 redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C),
			 respectively, and by moving such subparagraphs (as so redesignated) 2 ems to
			 the right,
						(ii)by
			 striking (a) Order of
			 withdrawals.—A qualified withdrawal and inserting the
			 following:
							
								(a)Order of
				withdrawals
									(1)In
				generalExcept as provided in
				paragraph (2), a qualified withdrawal
									,
				and
						(iii)by
			 adding at the end the following new paragraph:
							
								(2)Special rule for
				certain maintenance and repair withdrawalsA qualified withdrawal described in section
				53509(a)(2) shall be treated as made—
									(A)first from the
				ordinary income account;
									(B)second from the
				capital gain account; and
									(C)third from the
				capital
				account.
									.
						(B)Basis
			 reductionsSection 53510 of
			 title 46, United States Code, is amended by adding at the end the following new
			 subsection:
						
							(f)No basis
				reduction for certain qualified withdrawalsSubsections (b) and (c) shall not apply to
				qualified withdrawals described in section
				53509(a)(2).
							.
					(b)Amendments to
			 Internal Revenue Code of 1986
				(1)Qualified
			 withdrawalsParagraph (1) of section 7518(e) of the Internal
			 Revenue Code of 1986 (relating to purposes of qualified withdrawals) is amended
			 by striking but only if it is for: and all that follows through
			 the period at the end of subparagraph (C) and inserting the
			 following:
					
						but only if it is
			 for:(A)in the case of a qualified vessel described
				in subparagraph (A), (B), or (D) of section 53501(5) of title 46, United States
				Code—
							(i)the acquisition,
				construction, or reconstruction of such a qualified vessel or a barge or
				container that is part of the complement of such a qualified vessel; or
							(ii)the payment of the
				principal on indebtedness incurred in the acquisition, construction, or
				reconstruction of such a qualified vessel or container that is part of the
				complement of such a qualified vessel; or
							(B)in the case of a
				qualified vessel described in subparagraph (C) of section 53501(5) of title 46,
				United States Code, maintenance or repairs of such a qualified
				vessel.
						.
				(2)Tax treatment of
			 qualified withdrawals
					(A)Ordering
			 withdrawals(i)Paragraph (1) of section
			 7518(f) of such Code is amended by redesignating subparagraphs (A), (B), and
			 (C) as clauses (i), (ii), and (iii), respectively, and moving such clauses, as
			 so redesignated, 2 ems to the right,
						(ii)by striking (1)
			 Ordering
			 rule.—Any qualified withdrawal and inserting the
			 following:
							
								(1)Ordering
				rule
									(A)In
				generalExcept as provided in
				subparagraph (B), any qualified
				withdrawal
									,
				and
						(iii)by adding at the end the
			 following new subparagraph:
							
								(B)Special rule for
				certain maintenance and repair withdrawalsA qualified withdrawal described in
				subsection (e)(1)(B) shall be treated as made—
									(i)first from the
				ordinary income account;
									(ii)second from the
				capital gain account; and
									(iii)third from the
				capital
				account.
									.
						(3)Basis
			 reductionsSubsection (f) of section 7518 of such Code is amended
			 by adding at the end the following new paragraph:
					
						(6)No basis
				reduction for certain qualified withdrawalsParagraphs (2) and (3) shall not apply to
				qualified withdrawals described in subsection
				(e)(1)(B).
						.
				(4)Technical
			 amendmentSubsection (i) of section 7518 of such Code is
			 amended—
					(A)by striking
			 section 607(k) each place it appears and inserting
			 section 53501,
					(B)by striking
			 of the Merchant Marine Act, 1936 and inserting of title
			 46, United States Code,, and
					(C)by striking
			 as in effect on the date of the enactment of this section and
			 inserting as in effect on the date of the enactment of the Vessel Repair
			 Enhancement Act of 2009.
					(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
